IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

CARLOS BENITEZ, JR.,
                                                    DIVISION ONE
                     Appellant,
                                                    No. 73626-4-1



                                                    UNPUBLISHED OPINION
SKAGIT COUNTY,

                     Respondent.                    FILED: April 18,2016


      Dwyer, J. - Prison inmates are not entitled to an award of penalties for an
agency's violation of the Public Records Act (PRA), chapter 42.56 RCW, unless
the agency acted in bad faith. RCW 42.56.565(1). In this case, Skagit County
conceded that it violated the Act, but argued that inmate Carlos Benitez was not

entitled to penalties because he failed to demonstrate an issue offact as to
whether the County acted in bad faith. The superior court agreed with the
County and awarded no penalties. We affirm.
                                             I


       In 2010, a jury convicted Benitez of numerous firearm and drug charges.1
The court imposed a sentence of 368 months of imprisonment.
       In March 2011, Benitezfiled a postconviction motion, pursuant to CrR

4.7(h)(3), seeking access to discovery materials in his case That rule allows


       1 State ofWashington v. Benitez, Skagit County Superior Court Cause No. 09-1-00867-1.
No. 73626-4-1/2



defense counsel to release a discovery file to a client "after making appropriate

redactions which are approved by the prosecuting authority or order of the court."

CrR 4.7(h) (3). The State opposed the motion, citing safety concerns for

undercover officers associated with his prosecution. The State further argued

that the requested documents would reveal strategies used in undercover and

multiagency operations, and that Benitez had the ability to disseminate the

materials both within and outside the prison. Noting Benitez's history of

harassing and threatening conduct, the State maintained that redaction would not

eliminate its concerns for the safety of the undercover officers. The State

requested a protective order to prevent Benitez from obtaining the discovery file.

       In May 2011, the superior court denied Benitez's motion, stating that

releasing the records posed a "huge threat to the community and agency safety."

See State v. Benitez, noted at 180 Wash. App. 1041, 2014 WL 1692450, at *1. In

its order, the court noted that Benitez belonged to a gang engaged in a

"sophisticated, ongoing drug and illegal weapons operation," and had

connections outside of prison. The court concluded that releasing the records

would reveal undercover strategies and would "disadvantage undercover officers,

investigations, and the agencies involved." The court emphasized that "the most

important concern ... is for community and law enforcement safety and that the

release of the discovery materials would pose a significant threat to the safety of

[both.]"
No. 73626-4-1/3



      On June 17, 2012, Benitez filed a request for public records with the

Skagit County Interlocal Drug Enforcement Unit (SCIDEU). He sought the

following documents from case "#09-TF048":

      1. Any and all application(s) requesting search and seizure, and
      the warrant(s) associated with the request(s);
      2. Any and all application(s) and/or authorization(s) to intercept
      and/or Record Private Conversation(s) or Communication(s)
      3. Any transcript of any recorded Private Conversation and/or
      Communication(s)

      On June 27, Detective L. Craig of the SCIDEU responded by letter,

stating: "Additional time is needed to respond to your request. We currently

anticipate being able to respond on or around July 24, 2012."

      On July 24, Tom Molitor of the SCIDEU again notified Benitez that

additional time would be needed to respond. He anticipated "being able to

respond by August 3, 2012."

      On August 6, Molitor informed Benitez that the first installment of records

would be provided upon receipt of Benitez's payment for copying costs. The

second installment would be ready on or about September 10, 2012. Molitor

added that "we have not been able to locate any transcripts of any recorded

private conversation and/or communications as requested in item number 3 of

your request."

      A few weeks later, Benitez received 28 pages of records. They included

an October 2009 search warrant from SCIDEU case #09-TF048. The warrant

authorized the search of a residence at 216 South Cherry Street in Burlington,

Washington. The remaining documents pertained to Burlington Police
No. 73626-4-1/4


Department case #09-B08117, and included an October 2009 search warrant for

the same Burlington residence.

      On August 21, Benitez informed Molitor by letter that only two of the 28

pages of records related to SCIDEU case #09-TF048. Benitez considered the

Burlington search warrant records nonresponsive. He also stated:

      Since you have provided the search warrant pertaining to case
      number SCIDEU # 09-TF048, all that is needed to complete that
      portion of my request, is that you provide the affidavit of probable
      cause in support of that warrant.

             With respect to the "authorization to intercept and/or record
      Private Conversations or Communications," I have a Monthly
      Report Pursuant to RCW 9.73.230, submitted to the Administrator
      For The Courts, and signed by Detective Sgt. Chris Coglizer,
      stating that on 9/17/2009 under case # 09-TF048 @ 1809 hrs, an
      interception and recording was made. Please provide the
      authorization to intercept and record the conversation or
      communication as I have requested.

             Finally, I have previously examined a transcript pertaining to
      the recorded conversation, and listened to the recording itself. If
      you cannot provide a transcript, please provide a copy of the cd
       recording.
              I believe that my request is quite simple and clear, and I
       have given your agency sufficient time to provide the records. So I
       am asking that you provide these records at your earliest
       convenience.

       On August 28, Molitor responded by letter, stating that "additional time is

needed to respond to your letterdated August 21, 2012. We currently anticipate

being able to respond by September 28, 2012."

       On October 5, Molitor again informed Benitez that he needed additional

time to respond. Molitor anticipated a response by October 22.

       On October 8, Benitez complained to Molitor about the delays, stating:
No. 73626-4-1/5


      Since I submitted my request, numerous "additional time is needed"
      estimates have been made without any reasonable explanation.
      Considering that there has been no explanation for the delays, I
      have respected your additional time estimates, yet I have not been
      provided with the records I have requested, with the exception of
      the non-responsive records.
      . . . Please do not delay my request any longer and provide the
      records. If I do not receive the records or a response from you
      within 10 days I will... be filing a complaint for violations of.. . the
      Public Records Act.


      On October 25, the prosecutor in Benitez's criminal action moved to clarify

the court's May 2011 order denying Benitez's postconviction motion for discovery

under CrR 4.7. The prosecutor stated that Benitez was attempting to obtain the

same materials from other sources and asked the court to clarify the breadth of

its May 2011 order.

      The next day, the court entered amended findings and conclusions and a

protective order "relating to any discovery materials, law enforcement reports and

investigative materials in the possession of defense counsel, the prosecuting

attorney or law enforcement." (Emphasis added.) In its amended findings, the

court found that release of the discovery materials "would endanger the safety of

undercover officers and agents, put undercover officers and agents at risk by

revealing identifying information, and would be extremely detrimental, if not life

threatening, to undercover officers." Benitez appealed this order.

       On October 25, SCIDEU informed Benitez that it needed additional time to

respond to his records request and set November 8 as the new response date.

       On November 8, Molitor sent Benitez the following letter:
No. 73626-4-1/6


      First off, we apologize if we misunderstood what you were seeking
      pursuant to your request[ ] dated August 21, 2012 and appreciate
      your clarification dated August 21, 2012 as [to] what you are
      specifically seeking. It is our understanding based upon your
      clarification [that] the remaining documents you are seeking are; (1)
      the probable cause statement supporting the search warrant
      pertaining to SCIDEU # 09-TF048; (2) the authorization signed by
      Sergeant Coglizer on 9/17/2012 to intercept and records
      communications in regards to SCIDEU # 09-TF048; and (3) a
      transcript of the actual conversations/communications that were
      recorded. Ifwe have misunderstood your clarification please let me
      know.

      In terms of your request for the Probable Cause Statement, I am
      providing you with the first page which is the actual Motion and
      Affidavit for Search Warrant, however I [am] unable to provide you
      with the actual Probable Cause affidavit. These 19 pages are
      exempt from disclosure pursuant to Court Orders signed by
      Judge Needy on March 23, 2011, May 25, 2011 and October 26,
      2012 (enclosed) finding that release of this information would
      both hinder effective law enforcement and would jeopardize
      the personal safety of law enforcement and witness, Superior
      Court Criminal Rule 4.7, and RCW 42.56.240 (1) and (2).

      In terms of the authorization to intercept communications signed by
      Sergeant Coglizer on 9/17/2012, these 3 pages are exempt from
      disclosure pursuant to Court Orders signed by Judge Needy
      on March 23, 2011, May 25, 2011 and October 26, 2012 finding
      that release of this information would both hinder effective law
      enforcement and would jeopardize the personal safety of law
      enforcement and witness, Superior Court Criminal Rule 4.7,
      and RCW 42.56.240 (1) and (2).
      In terms of your request for a copy of the transcript of the actual
      conversation/communication that were recorded, this office is not in
      possession of a transcript of the recordings. We do have one CD
      containing a voice recording that is exempt from disclosure
      pursuant to Court Orders signed by Judge Needy on March
      23, 2011, May 25, 2011 and October 26, 2012 finding that
      release of this information would both hinder effective law
      enforcement and would jeopardize the personal safety of law
      enforcement and witness, Superior Court Criminal Rule 4.7,
      and RCW 42.56.240 (1) and (2).

(Emphasis added.)


                                         6
No. 73626-4-1/7



       On August 15, 2013, Benitez filed this action against Skagit County for

violations of the PRA. The complaint alleged the County withheld documents

that were "not exempt in their entirety from disclosure within the meaning of the

[PRA]." It claimed the County also failed to make records available promptly,

state valid exemptions for non-disclosure, provide justification for additional

response time, and provide records within the estimated time for production. The

complaint alleged the County acted in bad faith and sought an award of statutory

penalties, attorney fees, and costs.

       On December 10, the County informed Benitez by letter that "although the

superior court orders and findings of fact support use of the Public Records Act

exemptions for specific intelligence and danger to witnesses, the records you

requested can be released with redactions." The County attached the redacted

records to its letter.

       On April 28, 2014, this court vacated the criminal court's October 2012

order clarifying that its previous order denying Benitez access to his counsel's

records also applied to records possessed by the prosecutor and law

enforcement. We did so on the ground that the October 2012 order was entered

without giving Benitez notice and an opportunity to be heard.

       On July 25, Benitez moved for partial summary judgment in his PRA

action, arguing that there was no issue of fact as to whether the County violated

the PRA.

       On July 29, Division Two of this court decided Department of

Transportation v. Mendoza De Sugivama, 182 Wash. App. 588, 330 P.3d 209

                                          7
No. 73626-4-1/8



(2014). Describing the issue before it as "one of first impression," the majority

concluded that a protective discovery order not founded on work product or a

privilege did not qualify as an exemption under RCW 42.56.290 of the PRA.

Mendoza De Sugivama, 182 Wash. App. at 598. The dissent, on the other hand,

concluded that the PRA could not "be used by a litigant to frustrate a discovery

order binding that litigant." Mendoza De Sugivama, 182 Wash. App. at 607

(Bjorgen, J., dissenting).

       On August 18, the County responded to Benitez's motion for partial

summary judgment. It conceded that "the denied records, properly redacted,

should have been provided to Benitez under the [PRA]" when he requested

them. The County argued, however, that it had not acted in bad faith in

withholding the records and that Benitez was therefore not entitled to penalties

under RCW 42.56.565(1). The court entered partial summary judgment for

Benitez, stating, "Skagit County violated the [PRA] by denying Benitez' June 17,

2012, request for public records." The court reserved the issue of whether the

County acted in bad faith.

       In March 2015, the County moved for summary judgment on the issue of

bad faith. It claimed it reasonably relied on the court orders in Benitez's criminal

action when it denied his request for records under the PRA. In support, it

provided a declaration from Deputy Prosecuting Attorney (DPA) Melinda Miller,

the prosecutor in charge of the County's PRA matters. She stated in part:

               I learned about Mr. Benitez' first request for investigative
       records ... in July 2011 .... I determined that Mr. Benitez had
No. 73626-4-1/9



      requested the same records that were the subject of an order
      issued by the Skagit County Superior Court on May 25, 2011, in
      State of Washington v. Carlos Benitez, Skagit County Superior
      Court cause no. 09-1-00867-1. The trial court's order found that
      Benitez was a member of a gang engaged in a "sophisticated,
      ongoing drug and illegal weapons operation," that release of the
      SCIDEU's records, which could then be disseminated in the prison
      system and beyond through gang connections, would "pose a
      significant threat to the safety of the community and law
      enforcement" and place participants in the trial and the undercover
      officers involved in the investigation and future investigations at risk
      by revealing strategies used in undercover operations. The order
      also held that the records should not be disclosed to Mr. Benitez.

               ... I denied [the initial] request for records. My denial letter
       . . . explained that the records he sought:

             ... are exempt from public disclosure pursuant to RCW
             42.56.240(1) and (2), exempting records in order to protect
             effective law enforcement and to protect witness safety.
             Additionally, the records are exempt under Washington State
             Criminal Court Rule 4.7 stating that discovery may only be
             provided to a defendant upon approval of the prosecuting
             attorney or order of the court.

      Mr. Benitez did not appeal this denial.

              I learned of Mr. Benitez' second request for records .. .
      shortly after June 17, 2012. Initially!,] records staff thought that Mr.
      Benitez was seeking records not covered by the trial court's order
      of May 25, 2011. As a result, some non-SCIDEU records that were
      not a part of the undercover investigation were disclosed to
      him. . . . However, Mr. Benitez clarified that he was seeking records
      prepared by SCIDEU as a part of its undercover investigation.
             Even though Mr. Benitez was requesting a sub-set of the
      records he had requested in 2011,1 determined to not rely on my
      prior decision [denying Benitez's 2011 records request] and
      started a complete and independent review of his June 17,
      2012, request.

              One of the first things I did was to reconsider the Skagit
      court's 2011 order. I asked DPA Trisha Johnson, who had
      prosecuted Mr. Benitez and handled his post-trial motions, whether
      the trial court's order of May 25, 2011, covered the records held by
No. 73626-4-1/10



      SCIDEU. She determined that she needed to clarify that with the
      trial court.

             I also took a second look at the potential exemptions from
      disclosure. I determined that the findings in the Skagit court's 2011
      order met the requirements for an exemption from disclosure under
      RCW 42.56.240(1) and (2), which provide:

              The following investigative, law enforcement, and crime
              victim information is exempt from public inspection and
              copying under this chapter:

              (1) Specific intelligence information and specific
              investigative records compiled by investigative, law
              enforcement, and penology agencies, ... the
              nondisclosure of which is essential to effective law
              enforcement or for the protection of any person's right to
              privacy;

              (2) Information revealing the identity of persons who are
              witnesses to or victims of crime or who file complaints
              with investigative, law enforcement, or penology
              agencies .. . ifdisclosure would endanger any person's life,
              physical safety, or property. . . .

             The requested records met the statutory requirements for
      "specific investigative records." They contained specific intelligence
      information and were compiled by law enforcement for a criminal
      investigation. Also, the Skagit court's 2011 order established a
      specific rather than a generalized concern for effective law
      enforcement and endangerment to any person's life. This met the
      need for a non-generalized finding of concern for safety as set out
      in Tacoma News v. Tacoma-Pierce County Health Dep't, 55 Wn.
      App. 515, 522, 778 P.2d 1066 (1989), which also held that
      "disclosing sources in sensitive cases effectively would dilute law
      enforcement investigations."

              I also reviewed two additional exemptions: (1) RCW
      42.56.070(1 ), which provides that an ["]other statutef] can exempt
      or prohibit disclosure of specific information or records and (2)
      RCW 42.56.290, which exempts records that "would not be
      available to another party under the rules of pretrial discovery for
      causes pending in the superior courts." I thought that these
      exemptions would apply because the Skagit Court's order was
      a discovery order issued under authority of a court rule.


                                           10
No. 73626-4-1/11



               In O'Connor v. Dep't of Soc. & Health Servs.. 143 Wash. 2d
895, 910, 25 P.3d 426 (2001) the court held that the civil rules are
       incorporated into the "other statute" provision of RCW
       42.17.260(1). Thus, CrR 4. 7, which the Skagit court relied
       upon to issue its discovery order barring disclosure of the
       records held by SCIDEU to Mr. Benitez, qualified as a statutory
       exemption from the disclosure requirements under the Public
       Records Act. This conclusion was supported by City of Fircrest v.
       Jensen, 158 Wash. 2d 384, 394, 143 P.3d 776 (2006), which holds
       that the adoption of court rules is a legislatively delegated power of
       the judiciary and "[w]hen a court rule and a statute conflict, the
       court will attempt to harmonize them, giving effect to both."



              Because the court rule authorizing the Skagit court's
       order fell under the "other statute" exemption, it followed that
       redaction was not required and the records could be withheld
       in their entirety. See Progressive Animal Welfare Soc'v v. Univ. of
       Wash., 125 Wash. 2d 243, 262, 884 P.2d 592 (1994) ("[l]f another
       statute (1) does not conflict with the Act, and (2) either exempts or
       prohibits disclosure of specific public records in their entirety, then
       (3) the information may be withheld in its entirety notwithstanding
       the redaction requirement.")

                From all of the information I held, including the detailed
       findings from the trial court in its 2011 order barring release of the
       records to Mr. Benitez, I determined that nondisclosure was
       essential to effective law enforcement and to the safety of
       officers and informants. In this case, based on Mr. Benitez'
       record of intimidation which I learned from DPA Johnson^21, the very


        2 DPA Trisha Johnson alleged in her declaration that Benitez's gang "possessed a
sizeable arsenal, including nineteen firearms one of which was a fully automatic machine gun.
She further alleged that during Benitez's criminal prosecution,

        [individuals dressed in gang attire and displaying gang tattoos attended Mr.
        Benitez' trial. Before court and during recesses, they stood outside near the
        courthouse's two entrances where they could observe persons coming into the
        courtroom. ... It appeared that they were attempting to identify witnesses,
        including the informant in the case. Some jurors reported that the gang members
        who were attending trial appeared to be observing them as they went to their
        cars. These jurors expressed concern to the court that their license plate
        numbers were being taken down.
        . . . [T]he day after providing the confidential informant's name to [defense]
        counsel, I learned that the informant reported being approached by a friend who
        told him that a "hit" had been placed on him. The friend also reported that he had

                                               11
No. 73626-4-1/12


      high risk of retaliation against the undercover officers and
      informants, including neighbors who provided information about the
      gang's activities, presented a concern that persons would be
      unwilling to come forward with information to help in future
      investigations. I certainly had a grave concern for officer and
      informant safety.

            However, it was clear that Mr. Benitez' request raised an
      issue of first impression: whether denial could be on the
      discovery order. I was not aware that it had been addressed
      by any court at that time.. . . Thus, this was not an easy decision
      to reach. My concern for making the correct decision, which was
      coupled with a having to deal with a major health issue that
      involved a significant invasive surgery, is a large part of the reason
      why I did not make a quick decision on Mr. Benitez' June 17, 2012,
      request. I took the time to get this right.

             Additionally, Iwanted to have the opportunity to raise
      this issue at a Washington Association of Public Records
      Officers (WAPRO) conference. One was scheduled for October
      2012.




              At the [conference], Iexplained the facts and what law I had
      researched before "round tabling" my question about how the 2011
      court order affected Mr. Benitez' 2012 request for disclosure of
      records affected by that order. The consensus of the law
      enforcement group confirmed what I had concluded: that the trial
      court's order set out the facts necessary to establish two
      exemptions under RCW 42.56.240. The group also concurred that
      CrR 4.7 qualified as an "other statute" under RCW 42.56.070(1),
      exempt records that fall within an "other statute which exempts or
      prohibits disclosure of specific information or records" and that the
      records could be withheld in their entirety, without redaction.

               In addition to the WAPRO forum, I took the time to
      discuss these exemptions, several times, with the county's
      Records Management Coordinator in an effort to ensure that I
       had not missed anything.




       been asked where the informant lived. As a result, the informant and his family
       relocated to another residence until the trial was completed.



                                               12
No. 73626-4-1/13


             On October 26, 2012, DPA Johnson provided me with a
      copy of another post-trial order from the Benitez case. . .. [I]t
      clarified that the discovery order applied to discovery held by
      SCIDEU and the prosecutor, [and] it reinforced my conclusion that
      the records Mr. Benitez sought were exempt from disclosure under
      the PRA.

            Based on my research and on the advice of other
      municipal attorneys who advise their counties and cities on
      the Public Records Act, I determined that the records
      identified in Mr. Benitez' June 17, 2012, request should not be
      released to him.. . .



              Making the correct decision was always paramount in this
       matter. Given the judicial precedent available to me at the time, I
       believe I made the correct decision when I advised the SCIDEU to
      deny Mr. Benitez' request of June 17, 2011.

(Emphasis added.)

       Benitez opposed summary judgment, arguing that an issue of fact existed
as to whether the County acted in bad faith. He maintained that the County's
delays, nonresponsive initial disclosure, discovery of records it initially claimed it
could notfind, and assertion of inapplicable exemptions demonstrated bad faith.
He further alleged that "the County's concern for the safety of the public, officers,
and informants was not its true motive for denying [the] records request." In a

supporting declaration, Benitez alleged, among other things, that DPA Miller's
decisions were unreasonable under then-existing case law and that the County

had repeatedly violated the PRA's procedural requirements.
       On May 18, the court granted summary judgment, concluding in part that
Benitez "fail[ed] to meet his burden of proving that Skagit County acted in bad



                                           13
No. 73626-4-1/14



faith when it denied his June 17, 2012, request for public records." Benitez

appeals.

                                          II


      The sole issue on appeal is whether the superior court erred in granting

summary judgment on Benitez's claim that the County acted in bad faith and,

therefore, must pay penalties under the PRA. We review an order granting

summary judgment de novo, engaging in the same inquiry as the trial court.

Gronguistv.Dep'tofCorr., 159 Wash. App. 576, 582-83, 247 P.3d 436 (2011).

Summary judgment is proper if "the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law." CR 56(c). In determining whether a
genuine issue of material fact exists, we view the facts in a light most favorable to
the nonmoving party. Ruff v. County of King, 125 Wash. 2d 697, 703, 887 P.2d 886
(1995) (citing Hartley v. State, 103 Wash. 2d 768, 774, 698 P.2d 77 (1985)). The
nonmoving party "must set forth specific facts that sufficiently rebut the moving
party's contentions" and "may not rely on speculation, argumentative assertions
that unresolved factual issues remain, or in having its affidavits considered at

face value." Seven Gables Corp. v. MGM/UA Entm't Co., 106 Wn.2d 1,13, 721
P.2d 1 (1986) (citing Dwinnell's Cent. Neon v. Cosmopolitan Chinook Hotel, 21
Wash. App. 929, 937, 587 P.2d 191 (1978)).

       We also review challenges to government action under the PRA de novo.

Gronguist, 159 Wash. App. at 582. The PRA requires state and local agencies to

                                          14
No. 73626-4-1/15



disclose public records upon request, unless the record falls within a specific

PRA exception or other statutory exemption. RCW 42.56.070(1); Bellevue John

Does 1-11 v. Bellevue Sch. Dist. No. 405, 164 Wash. 2d 199, 209, 189 P.3d 139

(2008). We liberally construe the PRA in favor of disclosure and narrowly

construe its exemptions. RCW 42.56.030. An agency claiming an exemption

"bears the burden of proving that the documents requested fall within the scope

of the exemption." Cowles Publ'g Co. v. Spokane Police Dep't, 139Wn.2d472,

476, 987 P.2d 620 (1999). When, as here, the person claiming PRA violations is

an inmate when the action is filed, no penalties will be awarded "unless the court

finds that the agency acted in bad faith in denying the person the opportunity to

inspect or copy a public record." RCW 42.56.565(1).

                                         Ill


       Benitez contends the court erred in granting summary judgment on the

issue of bad faith. He contends DPA Miller's decision regarding his records

request was based on an indefensible view of the law. We disagree.

       "Bad faith" is defined as "'a wanton or willful act or omission by the

agency."' Adams v. Dep't of Corr., 189 Wash. App. 925, 938-39, 361 P.3d 749
(2015) (quoting Faulkner v. Dep't of Corr., 183 Wash. App. 93, 103, 332 P.3d 1136
(2014), review denied, 182Wn.2d 1004 (2015)). Bad faith is more than mere
negligence or a mistake, but it need not be intentional. Faulkner, 183 Wash. App.
at 102. Thus, an agency is not guilty of bad faith "for making a mistake in a
record search or for following a legal position that was subsequently reversed."

Francis v. Dep't of Corr., 178 Wash. App. 42, 63, 313 P.3d 457 (2013), review

                                         15
No. 73626-4-1/16



denied, 180 Wash. 2d 1016 (2014). Nor is it bad faith to withhold the names of

police officers if the motivation for withholding is "to protect the safety ... of [the]

officers" and the basis for withholding is "'not so farfetched as to constitute bad

faith.'" Francis, 178 Wash. App. at 54 (Quoting King County v. Sheehan, 114Wn.

App. 325, 356-57, 57 P.3d 307 (2002)); Faulkner, 183 Wash. App. at 105. An

agency acts in bad faith when it acts "unreasonably with utter indifference to the

purpose of the PRA." Faulkner, 183 Wash. App. at 105. Thus, failure to conduct a

reasonable search for records, a "cursory search and delayed disclosure well

short of even a generous reading of what is reasonable under the PRA," or

withholding based on an indefensible view of the law may support a finding of

bad faith. Francis, 178 Wash. App. at 63-64; Faulkner. 183 Wash. App. at 105;

Adams, 189 Wash. App. at 945-52.

       Here, DPA Miller stated in her declaration that she withheld the records

because she determined they were exempt from disclosure under several

statutory exemptions. First, she pointed to RCW 42.56.240, which provides:

       The following investigative, law enforcement, and crime victim
       information is exempt from public inspection and copying
       under this chapter:
             (1) Specific intelligence information and specific investigative
       records compiled by investigative, law enforcement, and penology
       agencies, ... the nondisclosure of which is essential to
       effective law enforcement or for the protection of any person's
       right to privacy;
               (2) Information revealing the identity of persons who are
       witnesses to or victims of crime or who file complaints with
       investigative, law enforcement, or penology agencies ... if
       disclosure would endanger any person's life, physical safety,
       or property. . . .



                                           16
No. 73626-4-1/17



(Emphasis added.) DPA Miller concluded the records in this case fell within both

of these exemptions. She noted, correctly, that the criminal court found the

records would pose a "threat to the community and agency safety" and endanger

the lives of undercover officers in light of Benitez's gang activity and connections

in and outside of prison. In light of these threats and safety concerns, we cannot

say DPA Miller's interpretation and application of RCW 46.56.240 was

indefensible or so farfetched as to constitute bad faith.

       Miller also concluded that the records were not subject to the PRA's

redaction requirement. She acknowledged that the PRA generally does not allow

withholding records in their entirety, and that partially exempt records must be

released in redacted form. RCW 42.56.210(1); Progressive Animal Welfare

Soc'v, 125 Wash. 2d at 261. She concluded, however, that redaction was not

required in this case because the records arguably fell within other exemptions

warranting total nondisclosure. One of those exemptions, known as the "other

statute" exemption, provides:

       Each agency, in accordance with published rules, shall make
       available for public inspection and copying all public records, unless
       the record falls within the specific exemptions of subsection (6) of
       this section, this chapter, or other statute which exempts or
       prohibits disclosure of specific information or records.

Former RCW 42.17.260(1) (1997) recodified as RCW 42.56.070(1) (Laws OF

2005, ch. 274, § 284) (emphasis added). Under this provision, records need not

be redacted if an "other statute" prohibits disclosure of public records in their

entirety. Progressive Animal Welfare Soc'v, 125 Wash. 2d at 262. Because court

rules are treated as "other statutes," O'Connor v. Dep't of Social & Health Servs.,

                                          17
No. 73626-4-1/18



143 Wash. 2d 895, 910, 25 P.3d 426 (2001) (civil rules are incorporated into the

"other statute" exemption), and because the protective order in Benitez's criminal

case was issued pursuant to CrR 4.7,3 Miller concluded that the records in this

case were exempt from disclosure in their entirety and the redaction requirement

did not apply. Benitez failed to demonstrate an issue of fact as to whether

Miller's conclusion was defensible.

       In his declarations below, Benitez contested few facts and focused instead

on the legitimacy of Miller's legal grounds for withholding the records. He argued

that Miller's legal analysis was flawed because the "other statute" exemption

applies only when another statute or court rule expresslyexempts specific

records. But our courts have held that "[a]n exemption may be found in an 'other

statute' even if it is not stated explicitly." White v. Skagit County, 188 Wash. App.
886, 890-91, 355 P.3d 1178 (2015) (citing authority existing at the time of DPA

Miller's decision), review denied,            Wn.2d          (Mar. 4, 2016); see also White

v. Clark County, 188 Wash. App. 622, 636-37, 354 P.3d 38 (2015) (statutes

"inconsistent with [disclosure under] the PRA" came within "other statute"


       3 CrR 4.7 provides in part:
               (e) Discretionary Disclosures.

               (2) The court maycondition or deny disclosure authorized bythis rule if
       it finds that there is a substantial risk to any person of physical harm, intimidation,
       bribery, economic reprisals or unnecessary annoyance or embarrassment,
       resulting from such disclosure, which outweigh any usefulness of the disclosure
       to the defendant.

               (h) Regulation Discovery.

               (4) Protective Orders. Upon a showing of cause, the court may at any
       time order that specified disclosure be restricted or deferred, or make such other
       order as is appropriate.

                                                 18
No. 73626-4-1/19



exemption), review denied,           Wn.2d          (Mar. 4, 2016); John Doe v. Wash-

State Patrol, No. 90413-8 (Wash. April 7, 2016) (dissenting opinion citing cases).

       Furthermore, when Miller made her decision to withhold the records, no

court had yet addressed whether a protective order issued under a court rule

could fall within the "other statute" and/or "litigation" exemptions in the PRA, or

could otherwise preclude disclosure under the PRA. Former RCW 42.17.260(1);

RCW 42.56.070(1); RCW 42.56.290.4 That question first arose in Mendoza De

Sugivama, 182 Wash. App. 588. In a split decision, the majority concluded that a

protective order does not exempt records from disclosure under the PRA unless

the records are expressly not discoverable under pretrial discovery rules. The

majority acknowledged, however, "that reasonable minds might differ and

reasonable minds might hold that the government's interest in conducting its

trials and handling discovery is a vital government interest that outweighs the

interests of public disclosure under the PRA." Mendoza De Sugivama, 182 Wn.

App. at 604 (emphasis added). The dissent framed the issue as "whether the

PRA may be used by a litigant to frustrate a discovery order binding that litigant."

Mendoza De Sugivama, 182 Wash. App. at 607 (Bjorgen, J., dissenting). The

dissent concluded that records made unavailable by a protective order are

exempt from the PRA under the "litigation" exception, RCW 42.56.290. Mendoza

De Sugivama, 182 Wash. App. at 609 (Bjorgen, J., dissenting). Mendoza De


       4 RCW 42.56.290—the "litigation" or "controversy" exemption—states:
       Records that are relevant to a controversy to which an agency is a party but
       which records would not be available to another party under the rules of pretrial
       discovery for causes pending in the superior courts are exempt from disclosure
       under this chapter.


                                               19
No. 73626-4-1/20



Sugivama thus demonstrates that DPA Miller's assessment of the law was not so

farfetched as to constitute bad faith.

       Given the uncertainties in the relevant law, the serious safety concerns

expressed by the court issuing the protective order, and the detailed and largely

uncontroverted declarations submitted by the County on summary judgment, the

superior court did not err in concluding there were no genuine issues of fact as to

whether DPA Miller's decision was made in bad faith.

                                         IV


       Benitez next contends that even if DPA Miller's interpretation of the law

was defensible, the County's delays in processing his records request

established an issue of fact as to bad faith. Specifically, he contends the delays

violated the PRA requirement of the "fullest assistance" and the "most timely

possible action" on records requests. RCW 42.56.100. We disagree for several

reasons.


       First, any delays occurring more than one year before Benitezfiled suit on

August 15, 2013, need not be considered since claims based on those acts are

barred by the one-year statute of limitations. RCW 42.56.550.

       Second, the County's responses seeking additional time were expressly

authorized by RCW 42.56.520, which states:

       Additional time required to respond to a request may be based
       upon the need to clarify the intent of the request, to locate and
       assemble the information requested, to notify third persons or
       agencies affected by the request, or to determine whether any of
       the information requested is exempt and that a denial should be
       made as to all orpart of the request. In acknowledging receipt of a


                                         20
No. 73626-4-1/21



      public record request that is unclear, ... an agency . . . may ask
      the requestor to clarify what information the requestor is seeking.

(Emphasis added.) While repeated requests for additional time could, in extreme

circumstances, demonstrate bad faith, the PRA does not require an agency to

strictly comply with its estimated record production dates. Andrews v. Wash.

State Patrol. 183 Wash. App. 644, 651-52, 334 P.3d 94 (2014), review denied, 182
Wash. 2d 1011 (2015). Nor does the PRA "limit the number of extensions an

agency may require to respond to a request." Andrews, 183 Wash. App. at 652.

Rather, the Act "simply requires an agency to provide a 'reasonable' estimate,

not a precise or exact estimate, recognizing that agencies may need more time

than initially anticipated." Andrews, 183 Wash. App. at 652 (emphasis added);

Forbes v. City of Gold Bar. 171 Wash. App. 857, 864, 288 P.3d 384 (2012) ("The

operative word is 'reasonable.'"). Even when timelines are missed, the PRA is

not violated ifthe agency responds "with reasonable thoroughness and

diligence." Andrews, 183Wn. App. at 653.

       Here, the County's largely uncontroverted declarations demonstrate that

its delays and requests for additional time were not made in bad faith. Tom

Molitor alleged in his declaration that Benitez's records request was immediately

forwarded to DPA Miller. She told Molitor she "was concerned about whether the

requested records could be released" and needed time "to research the legal

issues." In her declaration, Miller said she exercised caution because disclosure

carried a "very high risk of retaliation against the undercover officers and

informants, including neighbors who provided information about the gang's


                                         21
No. 73626-4-1/22



activities." Accordingly, at Miller's direction, Molitor informed Benitez on several

occasions that the County needed additional time to process his request. Miller

used the additional time to investigate the law and facts before making her

decision. She concluded she needed to clarify whether the criminal court's

protective order applied to records in the possession of the County and law

enforcement. She did not receive that clarification until just before making her

final decision to withhold the records. Miller also sought and received input from

fellow public records officers attending a conference in the weeks immediately

preceding her decision.

       While Miller's investigation took several months,5 it was not unreasonably

lengthy considering all the circumstances. There is no genuine issue of fact as to

whether the County's requests for additional time were made in bad faith.

       We also reject Benitez's claim that the County's initial records installment

showed bad faith and a genuine issue of fact for trial. Benitez contends most of

the records provided in the initial installment were nonresponsive. While it is true

that many of the records were not associated with the case number Benitez

specified in his request, all of the records concerned October 2009 search

warrants for the same Burlington residence. There is no evidence in the record

supporting Benitez's claim that the County's inclusion of these additional,

factually related records was done in bad faith. Nor is there evidence supporting

his claim that a duplicate record and two blank pages in the initial installment, or


        5 Benitez received the initial installment of records within approximately two months of his
request. He received a final decision on the remaining records several months after that.

                                                22
No. 73626-4-1/23


the County's claimed inability to locate certain records, were acts of bad faith

rather than mere mistakes.

       Benitez also contends there is an issue of fact as to whether "[t]he County

acted in bad faith when it failed to provide [him] with an explanation of how the

claimed exemptions applied." Br. of Appellant at 29. Again, we disagree.

       RCW 42.56.210(3) requires a "brief explanation of how the exemption

applies to the record withheld." The explanation need not be elaborate but

should allow a requestor to make a threshold determination of whether the

agency has properly invoked the exemption. WAC 44-14-04004(4)(b)(ii). In a

letter to Benitez, the County explained that the withheld records were "exempt

from disclosure pursuant to Court Orders signed by Judge Needy on March 23,

2011, May 25, 2011 and October26, 2012 (enclosed) finding that release of this

information would both hinder effective law enforcement and would jeopardize

the personal safety of law enforcement and witness, Superior Court Criminal

Rule 4.7, and RCW 42. 56.240 (1) and (2)." This explanation was sufficient. See

White, 188 Wash. App. at 900 (where images of voted ballots were withheld,

county's explanation that "RCWs 29A.60.125, 29A.60.110 and WAC 434-261-
045 . . . require ballots to remain in secure storage unless opened by a court or

canvassing for a specific authorized purpose" was sufficient). But even were the
explanation insufficient, nothing in the record supports a conclusion that the

deficiency was a result of bad faith.

       Benitez's remaining claims are either unpersuasive or rejected on the

ground that they are raised for the first time on appeal. See Mitchell v. Dep't of

                                         23
No. 73626-4-1/24



Corr., 164 Wash. App. 597, 277 P.3d 670 (2011) (refusing to consider argument

raised in PRA case for the first time on appeal).

      Affirmed.


                                                         ^k^*,y.
We concur:




                                                .1 IV Ui'jJ
                                         ,,, Cl\^ "



                                         24